DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 3: Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “a level shifter that converts a voltage level of the PWM signal between the second transistor and the second pixel circuit” in claim 3 is used by the claim to mean “to convert the PWM signal between the second transistor and the second pixel circuit,” while the accepted meaning is “a level shifter that converts a voltage level of the PWM signal between the PWM signal generator and the second transistor of the second pixel circuit.” The term is indefinite because the specification does not clearly redefine the term.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over MATSUEDA (WO 0173738 A1) in view of HUANG (CN 111243505 A) and AHMED (US 2019/0347979 A1).
As to claim 1: Matsueda discloses a pixel comprising a luminous element and a pixel circuit connected to the luminous element  (Figs. 6-7, a pixel comprising “a luminous element 25” and a pixel circuit connected to the luminous element; pg. 20-22),
wherein the pixel circuit includes: 
a first pixel circuit comprising a memory storing bit values of multi-bit data corresponding to image data of a single frame and a pulse width modulation (PWM) controller configured to generate a PWM signal based on the bit values and a clock signal that is output in accordance with each bit of the multi-bit data (Figs. 6-7, “a first pixel circuit 21” comprising “a memory 21” storing bit values of “multi-bit data d0-d3” corresponding to image data of a single frame and “a pulse width modulation (PWM) controller 23” configured to generate a PWM signal based on the bit values and “a clock signal CLK” that is output in accordance with each bit of the multi-bit data; pg. 20-22); and 
a second pixel circuit configured to adjust a light-emission time and a non-light-emission time of the luminous element during a single frame in response to the PWM signal (Figs. 6-7, “a second pixel circuit 22A” configured to adjust a light-emission time and a non-light-emission time of the luminous element during a single frame in response to the PWM signal; pg. 20-22), wherein 

Matsueda does not expressly disclose the second pixel circuit a first transistor outputting a driving current. However, Huang teaches a pixel circuit comprises a first pixel circuit; a second pixel circuit; and a luminous element (Fig. 11, a pixel circuit comprises “a first pixel circuit M1-M4, M6-M7”; “a second pixel circuit M5,M9”; and “a luminous element LED”),  wherein the second pixel circuit configured to adjust a light-emission time and a non-light emission time of the luminous element (Fig. 11, the second pixel circuit configured to adjust a light-emission time and a non-light emission time of the luminous element; ¶0055-0057), wherein the second pixel circuit includes a first transistor outputting a driving current (Fig. 11, “a first transistor M5” outputting a driving current; ¶0055-0057, wherein the first transistor is turn on to provide a driving current to the luminous element); and a second transistor transmitting or blocking the driving current to the luminous element according to a PWM signal (Fig. 11, “a second transistor M9” transmitting or blocking the driving current to the luminous element according to a PWM signal; wherein the PWM signal controls the second transistor to be turned on and/or off to perform transmitting or blocking the driving current to the luminous element). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsueda to implement a first transistor into the second pixel circuit, such that the first transistor is outputting a driving current as taught by Huang. The motivation would have been in order to control the current flowing through the light emitting module (Huang: ¶0010).

As to claim 5: Matsueda discloses the memory receives bit values of the multi-bit data from a driving unit outside the pixel during a data-writing period of the frame, the PWM controller generates the PWM signal during a light-emitting period subsequent to the data-writing period, and the second pixel circuit adjusts a light emission time and a non-emission time of the luminous element during the light-emitting period (Fig. 6, the memory receives bit values of the multi-bit data from “a driving unit 43” outside the pixel during a data-writing period of the frame, the PWM controller generates the PWM signal during a light-emitting period subsequent to the data-writing period, and the second pixel circuit adjusts a light emission time and a non-emission time of the luminous element during the light-emitting period; pg. pg. 20-22).  
As to claim 6: Matsueda discloses the frame includes a plurality of subframes, each of the plurality of subframes includes a data-writing period and a light-emitting period, during a data-writing period of each subframe (Figs. 3-7, the frame includes a plurality of subframes, each of the plurality of subframes includes a data-writing period and a light-emitting period, during a data-writing period of each subframe; pg. 13-22), the memory receives, from the driving unit outside the pixel, and stores a corresponding bit string from among a plurality of bit strings of n-bit data, wherein the plurality of bit strings are generated by a combination of bits in the number of n, which is smaller than m, from among m bits constituting a bit string of the multi-bit data, during a light-emitting period of each subframe (Figs. 6-7, the memory receives, from the driving unit outside the pixel, and stores “a corresponding bit string d0-d3 from among a plurality of bit strings of n-bit data, wherein the plurality of bit strings are generated by a combination of bits in the number of n, which is smaller than m, from among m bits constituting a bit string of the multi-bit data, during a light-emitting period of each subframe; pg. 13-22), the PWM controller generates the PWM signal based on n bit values of the corresponding bit string stored in the memory and n clock signals, the number of the bit strings d0-d3 of the n-bit data is equal to the number of the subframes, a light-emitting period of each subframe is a sum of times respectively allocated to bits of the corresponding bit string, and the n-bit data is a bit string in which n bits from among the m bits are combined such that a difference in light-emitting periods of the plurality of subframes is minimized (Figs. 3-7, the PWM controller generates the PWM signal based on n bit values of the corresponding bit string stored in the memory and n clock signals, the number of the bit strings of the n-bit data is equal to the number of the 
As to claim 7:Appln. No.: 17/051,345 Matsueda discloses n is (m/2)+1 or (m/2)-1, and two bit strings from among the bit strings of the n-bit data include, as a common bit, at least one bit of the bit string of the m-bit data, and a time allocated to the common bit is half a time allocated to the at least one bit in the bit string of the m-bit data (Fig. 5 shows n is (m/2)+1 or (m/2)-1, and two bit strings from among the bit strings of the n-bit data include, as a common bit, at least one bit of the bit string of the m-bit data, and a time allocated to the common bit is half a time allocated to the at least one bit in the bit string of the m-bit data, wherein m is 15-bit data, n-bit is between 0-bit data and 15-bit data, which is either m/2+1 or m/2-1; and 7 is a common bit is half a time allocated to the at least one bit in the bit string of the 15-bit data).  
As to claim 8: Matsueda discloses n is m/2, the bit strings of the n-bit data do not include bits at the same positions among the m bits, and sums of time allocated to each bit of the respective bit strings of the n-bit data are approximate to one another (Fig. 5 shows n is m/2, the bit strings of the n-bit data do not include bits at the same positions among the m bits, and sums of time allocated to each bit of the respective bit strings of the n-bit data are approximate to one another).  
As to claim 9: Claim 9 is another version claim of claim 1. The combination of the prior arts Matsueda and Ahmed disclose a display device (Matsueda: Fig. 6, “a 
a pixel unit in which a plurality of pixels are arranged, each pixel including a luminous element and a pixel circuit connected to the luminous element (Matsueda: Figs. 6-7, a pixel unit in which a plurality of pixels are arranged, each pixel including “a luminous element 25” and “a pixel circuit 22A” connected to the luminous element 25; Ahmed: Figs. 1, 11, 12, “a pixel circuit 104/1200” which a plurality of pixels are arranged, each pixel including “a luminous element LED” and “a pixel circuit T6" connected to the luminous element); and 
a driving unit arranged around the pixel unit (Matsueda: Fig. 6, a driving unit arranged around the pixel unit; pg. 20; Ahmed: Fig. 11A, a driving unit arranged around the pixel unit),
wherein the driving unit comprises: 
a data driving unit providing bit values of multi-bit data corresponding to image data of a single frame, to the plurality of pixels (Matsueda: Fig. 6, “a data driving unit 41-43 providing bit values d0-d3 of multi-bit data corresponding to image data of a single frame, to the plurality of pixels; Abstract, pg. 13-22; Ahmed: Fig. 11A, “a data driving unit 1106” providing bit values of multi-bit data corresponding to image data of a single frame, to the plurality of pixels; ¶0063); and 
a clock generator supplying a clock signal to the plurality of pixels (Matsueda: Fig. 6, “a clock generator 62” supplying a clock signal to the plurality of pixels; pg. 13-22), and 
wherein each pixel circuit of the plurality of pixels comprises: 

a second pixel circuit configured to adjust a light-emission time and a non-light-emission time of the luminous element during a single frame in response to the PWM signal (Matsueda: Figs. 6-7, a second pixel circuit configured to adjust a light-emission time and a non-light-emission time of the luminous element during a single frame in response to the PWM signal; pg. 20-22), 
wherein the second pixel circuit comprises: 
a first transistor outputting a driving current (Matsueda: Fig. 12, a first transistor 22Ca outputting a driving current to the luminance element and “a second transistor 22Cb”; Ahmed: Fig. 12, “a first transistor T6” outputting a driving current to “a luminance element LED”; ¶0065); 
 4a second transistor transmitting or blocking the driving current to the luminous element according to the PWM signal (Matsueda: Fig. 7, the second pixel circuit comprises: “ 4a second transistor 22A” transmitting or blocking the driving current to the luminous element according to the PWM signal; pg. 20-22), and 

As to claim 10: Matsueda discloses the memory receives bit values of the multi-bit data from a data driving unit during a data-writing period of the frame, the PWM controller generates the PWM signal during a light-emitting period subsequent to the data-writing period, and the second pixel circuit adjusts light emission and non-emission times of the luminous element during the light-emitting period (Fig. 6, the memory receives bit values of the multi-bit data from “a driving unit 43” during a data-writing period of the frame, the PWM controller generates the PWM signal during a light-emitting period subsequent to the data-writing period, and the second pixel circuit adjusts a light emission time and a non-emission time of the luminous element during the light-emitting period; pg. pg. 20-22).
As to claim 11: Matsueda discloses the frame includes a plurality of subframes, each of the plurality of subframes includes a data-writing period and a light-emitting period (Figs. 3-7, the frame includes a plurality of subframes, each of the plurality of subframes includes a data-writing period and a light-emitting period; pg. 13-22), 
during a data-writing period of each subframe, the memory receives, from the driving unit, and stores a corresponding bit string from among a plurality of bit strings of n-bit data, wherein the plurality of bit strings are generated by a combination of bits in the number of n, which is smaller than m, from among m bits constituting a bit string of the multi-bit data (Figs. 6-7, during a data-writing period of each subframe, the memory 
the PWM controller generates the PWM signal based on n bit values of a corresponding bit string, stored in the memory, and n clock signals, during a light-emitting period of each subframe, and the number of the bit strings of the n-bit data is equal to the number of the subframes (Figs. 6-7, the PWM controller generates the PWM signal based on n bit values of the corresponding bit string, stored in the memory and n clock signals, during a light-emitting period of each subframe, and the number of the bit strings d0-d3 of the n-bit data is equal to the number of the subframes; pgs. 13-22), 
a light-emitting period of each subframe is a sum of times respectively allocated to bits of the corresponding bit string (Figs. 3-7, a light-emitting period of each subframe is a sum of times respectively allocated to bits of the corresponding bit string; pg. 13-22), and 
the n-bit data is a bit string in which n bits from among the m bits are combined such that a difference in light-emitting periods of the plurality of subframes is minimized (Figs. 3-7, the n-bit data is a bit string in which n bits from among the m bits are combined such that a difference in light-emitting periods of the plurality of subframes is minimized; pg. 13-22).  
As to claim 12: Matsueda discloses n is (m/2)+1 or (m/2)-1, and two bit strings from among the bit strings of the n-bit data include, as a common bit, at least one 
As to claim 13: Matsueda discloses n is m/2, the bit strings of the n-bit data do not include bits at the same positions among the m bits, and sums of time allocated to each bit of the respective bit strings of the n-bit data are approximate to one another (Fig. 5 shows n is m/2, the bit strings of the n-bit data do not include bits at the same positions among the m bits, and sums of time allocated to each bit of the respective bit strings of the n-bit data are approximate to one another). 6  

Claim(s) 3, is/are rejected under 35 U.S.C. 103 as being unpatentable over MATSUEDA (WO 0173738 A1) in view of HUANG (CN 111243505 A) and AHMED (US 2019/0347979 A1), hereinafter Matsuedas, as applied to claim 1 above, and further in view of SAKARIYA et al (CN 107735832 A1).
As to claim 3: Matsuedas does not expressly disclose the second pixel circuit further includes a level shifter that converts a voltage level of the PWM signal between the second transistor and the second pixel circuit. However, Sakariya teaches a pixel .
 
Response to Arguments
Applicant’s arguments filed on December 21, 2021 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on Monday - Friday: 8:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571272963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693